t c memo united_states tax_court david j edwards petitioner v commissioner of internal revenue respondent docket no filed date noel w spaid for petitioner dale a zusi for respondent supplemental memorandum opinion beghe judge this case has remained before the court to consider the amount of the penalty under sec_6673 this supplemental memorandum opinion supplements edwards v commissioner tcmemo_2002_169 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure that petitioner must pay respondent and the amount of respondent’s costs under sec_6673 that petitioner’s counsel noel w spaid must pay respondent background this case was tried in over days separated by more than months in edwards v commissioner tcmemo_2002_169 we held petitioner had failed to report income in was not entitled to various deductions claimed for and and was liable for accuracy-related_penalties under sec_6662 we also found petitioner had unreasonably failed to pursue administrative remedies and had taken frivolous and groundless positions and would be liable for a penalty under sec_6673 in an amount to be determined we also found ms spaid had recklessly and knowingly made frivolous arguments on petitioner’s behalf and that she would be required to pay under sec_6673 respondent’s excess costs expenses and attorney’s fees we deferred setting the penalty under sec_6673 and ms spaid’s liability under sec_6673 until the parties responded to our inquiries into respondent’s excess costs attributable to the misconduct of petitioner and ms spaid we ordered respondent to submit an affidavit of costs expenses and attorney’s fees that could appropriately be taken into account in determining the penalty on petitioner under sec_6673 and ms spaid’s liability to respondent under sec_6673 we also permitted petitioner and his counsel to file objections to respondent’s affidavit as an aid to understanding our findings and discussion we briefly recap the relevant findings in edwards v commissioner supra petitioner is a medical doctor who has been practicing preventive medicine since petitioner also acts as a registered medical examiner for the federal aviation administration in on the advice of estate preservation services eps operated by robert l henkell petitioner transferred ownership of his medical practice his movie and sound equipment his airplane and other vehicles his residence and other assets to seven separate trusts petitioner’s revocable_trust held complete ownership of the focus trust which held complete ownership of the remaining trusts petitioner retained direct or indirect beneficial_ownership of all trust assets and continued to exercise control_over the trust assets after the transfers although petitioner did not report any gain when he transferred his assets to the trusts the trusts claimed 2in date at the commissioner’s behest the u s district_court for the eastern district of california issued a preliminary injunction enjoining eps and henkell from rendering tax_shelter advice see 38_fsupp2d_846 e d cal affd 202_f3d_1093 9th cir depreciation_deductions on the transferred assets on the basis of their alleged fair market values at the time of transfer to the trusts rather than on original cost or depreciated basis in petitioner’s hands petitioner filed a form_1040 u s individual_income_tax_return reporting dollar_figure in taxable_income for and dollar_figure in taxable_income for these returns reported federal_income_tax liabilities of dollar_figure for and dollar_figure for each of the trusts filed form sec_1041 u s income_tax return for estates and trusts for tax years and reporting negative taxable_income respondent commenced an examination of petitioner’s and tax returns after date in connection with the examination respondent sent petitioner a letter requesting that he produce his records for examination on date respondent’s revenue_agent met petitioner and his adviser ilena hamilton at respondent’s office petitioner began the meeting by declaring he would not provide any information concerning the trusts because he was under some unspecified duty not to disclose trust information petitioner told respondent’s revenue_agent to obtain the trust information from the trustees petitioner refused to identify the trustees or to disclose how respondent could obtain the information respondent’s revenue_agent then asked whether petitioner had brought any personal records to support his return in response petitioner read a lengthy prepared statement objecting that it was improper for respondent to audit more than year’s return at a time he declared he would not provide any records until respondent in writing answered certain questions and even then he would produce only those documents that would not violate my fourth_amendment rights which guarantee the right to privacy of one’s house papers effects and my fifth_amendment right which guaranties that one cannot be compelled to be a witness against oneself petitioner failed to specify how any of these privileges would apply to the financial records that formed the basis for his returns petitioner demanded written answers to his questions before he would consider cooperating with respondent’s examination petitioner demanded answers in writing to the following questions the basis for respondent’s examiner’s authority to conduct the examination the statutory authority for the examination you have to show us where gets its implementing implant excuse me implementing authority and if that implementing authority on is all inclusive to the outside of the definition and whether respondent could establish that petitioner had income from one of the sources identified in sec_1_861-8 income_tax regs at the meeting respondent’s examiner displayed her badge to establish her authority to conduct the examination and cited sec_7602 to establish the statutory authority for the examination respondent’s examiner advised petitioner both at the meeting and in a letter dated date that statutes are enforceable even if there are no regulations interpreting them and sec_1_861-8 income_tax regs is irrelevant to petitioner’s returns and to the examination petitioner did not produce his records in response to respondent’s letter of date petitioner’s conduct constituted refusal to cooperate with respondent’s examination on date respondent issued a formal summons for petitioner’s records on date petitioner sent a letter to respondent making frivolous tax_protester arguments by selectively citing portions of statutes and court decisions out of context petitioner signed his letter without prejudice ucc the letter evidences and confirms petitioner’s continued refusal to cooperate with respondent’s examination on date petitioner attended a meeting with respondent’s examining agents petitioner again failed to produce records in response to the summons and continued to make frivolous demands because petitioner did not produce records to support his return positions respondent elected to use an indirect method to determine petitioner’s tax_liability on date respondent issued a notice_of_deficiency to petitioner respondent did not send a 30-day_letter before issuing the notice_of_deficiency the period of limitations for making an assessment of petitioner’s tax_liability would have otherwise expired on date in the notice_of_deficiency respondent determined that the trusts petitioner created were shams and should be disregarded or were grantor trusts all of whose income is taxable to petitioner respondent determined that petitioner’s reported gross_income should be increased by the gross_income reported by the trusts dollar_figure for and dollar_figure for and by unexplained deposits made to petitioner’s bank account dollar_figure for and dollar_figure for and to one of petitioner’s trust bank accounts dollar_figure for respondent disallowed all deductions claimed by petitioner and the trusts because petitioner failed to provide substantiation for the deductions claimed on the returns dollar_figure for and dollar_figure for respondent made other computational adjustments to petitioner’s returns resulting from the additional income respondent determined such as determining that petitioner underreported self-employment taxes by dollar_figure for and dollar_figure for as a result of these adjustments respondent determined that petitioner had federal_income_tax deficiencies of dollar_figure for and dollar_figure for respondent also determined that petitioner is liable for percent accuracy-related_penalties under sec_6662 because petitioner was negligent or disregarded rules and regulations in understating his taxable_income made substantial understatements of income_tax and had not shown reasonable_cause for the understatements applying the 20-percent rate to the deficiencies respondent determined penalties of dollar_figure for and dollar_figure for petitioner timely filed an original petition and an amended petition with this court in his amended petition petitioner argued that all adjustments respondent made were erroneous petitioner claimed his trusts were valid and that the grantor_trust_rules do not apply because he held neither legal nor equitable_title to the trust assets petitioner in his amended petition also asserted the delpit issue that the tax_court lacks jurisdiction over his petition because respondent made the determination without sending him a 30-day_letter without advising him of his administrative rights and without giving him an opportunity for adequate administrative review according to petitioner’s counsel this denial has cost petitioner undue burden of tax_court litigation that could have been resolved administratively the trial of this case occurred over days separated by more than months the delay in completing the trial was caused in large part by the failure of petitioner’s counsel to organize the exhibits she wished to include in the second of three stipulations of fact the first and third stipulations of fact prepared primarily by respondent were filed with the court at the beginning of the first day of trial the second stipulation of fact was prepared by ms spaid with substantial assistance from respondent’s trial counsel dale a zusi which was required by ms spaid’s disorganization the second stipulation of fact was subject_to respondent’s numerous objections to many exhibits on relevance hearsay authentication or lack of foundation grounds and was filed almost months after the first day of trial before trial in petitioner’s trial memorandum and during the first day of trial ms spaid made two additional claims on petitioner’s behalf that the statutory_notice_of_deficiency was invalid because the wholesale disallowance of deductions amounted to a lack of determination the scar issue and that the internal_revenue_service is not an agency of the u s government the agency issue at the beginning of the second day of trial petitioner through ms spaid made two oral motions to shift the burden_of_proof to respondent under sec_7491 claiming that petitioner had cooperated at all levels and for imposition of a penalty on respondent under sec_6673 on the ground that respondent by not offering petitioner an appeals_office conference before issuing the statutory notice had deprived petitioner of administrative remedies during both trial days petitioner continued to claim that the trusts were valid for federal_income_tax purposes the first day of trial dealt primarily with the validity of the trusts and events occurring during the audit these subjects were also covered during the second day of trial in the cross-examination of the revenue_agent who had examined petitioner’s returns and in the direct testimony of petitioner the second day of trial also covered petitioner’s attempts to prove additional deductions using amended returns for petitioner and the trusts more than months after the second day of trial and shortly before posttrial briefs were originally due respondent and petitioner entered into a superseding stipulation of settled issues that resolved many of the issues previously in dispute between the parties the parties stipulated that the trusts were invalid for federal_income_tax purposes and that all the trust income and deductions would be allocated to petitioner in addition both petitioner and respondent made substantial concessions regarding the deficiencies including deductions and cost_of_goods_sold claimed on schedule c profit or loss from business the parties also stipulated that petitioner failed to report income of dollar_figure in and that petitioner is entitled to deductions on schedule a itemized_deductions of dollar_figure for and dollar_figure for subject_to any statutory limitations based on petitioner’s adjusted_gross_income the parties stipulated that petitioner is subject_to self-employment_tax and is entitled to a deduction for one-half of the self-employment_tax and that the exemption and taxability of petitioner’s social_security receipts are computational and depend on petitioner’s adjusted_gross_income finally the parties agreed that the only issues remaining in dispute were petitioner’s failure to report dollar_figure of income in petitioner’s right to schedule c deductions and cost_of_goods_sold in airplane expenses and a home_office deduction and accuracy-related_penalties under sec_6662 in addition to those five issues respondent requested in his posttrial brief that we impose penalties against petitioner under sec_6673 petitioner objected to the imposition of sec_6673 penalties contending that his arguments were 3on brief respondent conceded that petitioner’s unreported income for was dollar_figure rather than dollar_figure our opinion sustained respondent’s concession to this effect as well as respondent’s other adjustments that remained in issue correct and requesting that we specifically address the delpit scar and agency issues in our opinion in edwards v commissioner tcmemo_2002_ we addressed the delpit scar and agency issues demonstrating the frivolity of petitioner’s arguments on these issues we need not repeat the exercise here we also concluded that petitioner was not entitled to rely on the misrepresen- tations of the promoter whose abusive trust package petitioner had purchased we suggested however that petitioner had somewhat redeemed himself by conceding the abusive trust issue before the parties’ briefs were due and that we would take petitioner’s belated concession into account in determining sanctions under sec_6673 in our opinion in edwards we found many of the positions taken by petitioner when he instituted this proceeding and maintained throughout this proceeding were frivolous and groundless and that petitioner unreasonably failed to pursue administrative remedies accordingly we agreed with respondent that petitioner should be penalized under sec_6673 we also opined that ms spaid would be liable under sec_6673 for respondent’s costs expenses and attorney’s fees incurred because of the frivolous arguments she had advanced in so holding we found that ms spaid had knowingly and recklessly made frivolous arguments in pretrial memoranda at trial and in posttrial briefs the consequence of ms spaid’s knowing and reckless behavior was to multiply the proceedings unreasonably and vexatiously we found that ms spaid had continued to advance the delpit scar and agency issues long after we warned her they were frivolous we recognized that petitioner originally appeared in this case by filing his petition pro_se and that some of the frivolous arguments were originally contained in the petition in this regard we observed that ms spaid was liable only for the consequences of her own misconduct including advancing frivolous arguments initially developed by petitioner but not for actions taken by petitioner before ms spaid’s appearance respondent was ordered to submit an affidavit of the excess costs expenses and attorney’s fees incurred as a result of ms spaid’s unreasonable and vexatious multiplication of the proceedings respondent’s trial attorney ms zusi filed the affidavit as ordered ms zusi reviewed respondent’s internal timekeeping records the legal files associated with the case and the various letters and motions pertaining to the case these documents show that ms zusi and her supervisor debra k moe spent hours and hours respectively working on the case ms zusi estimated that out of these totals she and ms moe spent and hours respectively on frivolous issues raised or maintained by ms spaid that vexatiously multiplied the proceedings on the basis of ms zusi’s and ms moe’s years of experience and the location of their office respondent requested a rate of dollar_figure per hour for ms zusi and ms moe applying this multiplier respondent requested a total of dollar_figure in attorney’s fees ms spaid filed an opposition to affidavit in support of attorney’s fees for sanctions ms spaid’s submission objects to the imposition of sec_6673 costs against her but does not object to the imposition of a penalty against petitioner under sec_6673 ms spaid contends the agency delpit and scar issues were appropriate lines of inquiry with respect to the abusive trust issue ms spaid contends the abusive trusts are not a sanctionable area ms spaid also takes issue with respondent’s itemization of time spent on each particular frivolous issue although ms spaid did not file a motion for reconsideration the objection concludes with a request for the court to reconsider our position with respect to sec_6673 petitioner filed an affidavit in appellant’s response to sanctioned pursual sic petitioner’s submission repeats many of the arguments we found to be frivolous in our opinion in edwards v commissioner supra and also repeats ms spaid’s prior request that the court impose sanctions on respondent discussion sec_6673 liability of petitioner sec_6673 allows the tax_court to impose a penalty of up to dollar_figure payable to the united_states when a a taxpayer institutes or maintains a proceeding in the tax_court primarily for delay b the taxpayer’s position in the proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies in the case at hand we hold that petitioner is subject_to a penalty under sec_6673 because he has taken frivolous and groundless positions and unreasonably failed to pursue available administrative remedies many of the positions petitioner maintained throughout the court proceedings were frivolous or groundless petitioner’s delpit scar and agency arguments were entirely without merit petitioner’s insistence during most of the case on the validity of the trusts in the face of overwhelming contrary legal authority was unjustified at the administrative level petitioner’s failure to pursue available administrative remedies was unreasonable petitioner refused to provide trust information to respondent’s examiner refused to produce records to support his return demanded written answers to irrelevant questions before he would consider cooperating with respondent made frivolous arguments in response to a formal summons and failed to produce the records requested in the summons and then cried foul when respondent did not issue a 30-day_letter claiming he was not afforded an opportunity for administrative review by respondent’s appeals_office in response to respondent’s affidavit petitioner filed an affidavit in appellant’s response to sanctioned pursual as if to put himself in the worst possible light petitioner chose to respond to respondent’s affidavit of attorney’s fees by advancing to the extent the submission is coherent the same frivolous arguments we described as tax_protester arguments justifying imposition of sanctions under sec_6673 we will not address these frivolous arguments again in our opinion in edwards v commissioner tcmemo_2002_ we suggested that petitioner’s belated attempts to cooperate with respondent at trial and posttrial by entering into a partial stipulation of settled issues finally conceding the abusive trust issue were mitigating factors that would be taken into account in imposing a penalty however the penalty must be substantial for it to have a deterrent effect 119_tc_285 citing 791_f2d_68 7th cir the purpose of sec_6673 is to compel taxpayers who litigate in our court to conform their conduct to well-settled rules id in setting the penalty we have considered respondent’s affidavit of attorney’s fees discussed below in which respondent sets forth the considerable resources expended in the case at hand additionally we have taken into account petitioner’s conduct throughout the administrative proceedings in which petitioner was uncooperative and unreasonable petitioner’s affidavit in appellant’s response to sanctioned pursual in which petitioner again succumbed to the temptation to make frivolous arguments confirms the necessity of a substantial penalty therefore on the basis of petitioner’s misconduct in the administrative and court proceedings we shall impose a penalty of dollar_figure under sec_6673 sec_6673 liability of ms spaid sec_6673 authorizes the court to impose costs on an attorney who has unreasonably and vexatiously multiplied the proceedings sec_6673 is modeled after section of the judicial code u s c sec and the court has relied on cases arising under u s c section to ascertain the level of misconduct justifying sanctions under sec_6673 see takaba v commissioner supra 99_tc_533 in takaba v commissioner supra we recently observed that the venue for appeal of sanctions under sec_6673 may be the court_of_appeals for the district of columbia circuit see id pincite citing sec_7482 we found that the court_of_appeals for the district of columbia circuit had adopted a standard of recklessness for imposing sanctions under u s c section id citing 792_f2d_1137 d c cir we observed that if the venue for appeal was not the court_of_appeals for the district of columbia circuit it would likely be the court_of_appeals for the ninth circuit id the court_of_appeals for the ninth circuit had applied a bad faith standard in cases arising under u s c section id since the taxpayer’s counsel’s conduct amounted to bad faith as defined by the court_of_appeals for the ninth circuit a higher standard than recklessness and we were uncertain of appropriate venue we applied a bad faith standard for purposes of that case see id in our opinion in edwards v commissioner supra we observed that in the view of the court_of_appeals for the ninth circuit bad faith is present when an attorney knowingly or recklessly raises a frivolous argument id citing in re keegan mgmt co sec litig 78_f3d_431 9th cir we found that ms spaid knowingly and recklessly made frivolous arguments in pretrial memoranda at trial and in posttrial briefs in making these arguments ms spaid cited no relevant supporting authority and she either failed to perform the basic_research to discover or failed to disclose the substantial bodies of authority specifically rejecting her arguments as frivolous accordingly we found the standard for bad faith used by the court_of_appeals for the ninth circuit had been satisfied we observe that ms spaid’s conduct also satisfies the recklessness standard for imposing sanctions under u s c section in the court_of_appeals for the district of columbia see takaba v commissioner supra pincite attorney’s fees awarded under sec_6673 are to be computed by multiplying the number of excess hours reasonably expended on the litigation by a reasonable hourly rate the product is known as the ‘lodestar’ amount harper v commissioner supra pincite pursuant to the court’s order respondent’s attorney of record ms zusi submitted an affidavit setting forth the costs incurred by respondent as a result of the sanctionable behavior of ms spaid the affidavit contains a detailed itemization of the time ms zusi and ms moe spent on each instance of misconduct attached to the affidavit is a copy of respondent’s records of time spent by ms zusi and ms moe respondent requests reimbursement for hours of ms zusi’s time at dollar_figure an hour ms zusi is the abusive trust coordinating attorney for the san jose california area counsel’s small_business_self-employed_division of the office_of_chief_counsel she has been practicing law for years of which have been with respondent ms zusi detailed the time she spent on the case beginning with ms spaid’s entry of appearance on date which included legal research trial preparation appearing at the calendar call and trial as counsel and preparing both respondent’s opening and reply briefs respondent also asks for reimbursement of hours of ms moe’s time at dollar_figure an hour ms moe is an associate area_counsel in respondent’s san jose california office_of_chief_counsel and is ms zusi’s supervisor ms moe has been with the office_of_chief_counsel since the total attorney’s fees requested by respondent for ms zusi and ms moe amount to dollar_figure on date ms spaid filed an opposition to affidavit in support of attorney’s fees for sanctions ms spaid’s submission objects to the imposition of sec_6673 costs against her but does not object to imposition of the sec_6673 penalty against petitioner ms spaid contends the agency delpit and scar issues were appropriate lines of inquiry with respect to the delpit issue ms spaid’s objection declares she felt it was time for the court to look at the purpose of the administrative procedures thus changing the law in favor of the taxpayer the objection states that the agency issue was raised only in paperwork and was never responded to by respondent the objection says that the scar issue was raised because the notice_of_deficiency had not allowed any deductions for petitioner and that seemed unfair on the face of it with respect to the abusive trust issue ms spaid claims the abusive trust issue is not a sanctionable area ms spaid also takes issue with respondent’s itemization of time spent on each particular frivolous issue she concludes with a request that we reconsider our declared intention to impose sanctions under sec_6673 we will not reconsider our position under sec_6673 the delpit scar and agency arguments have been rejected by this and other courts as frivolous see edwards v commissioner tcmemo_2002_169 ms spaid contrary to her assertions did not advance any good-faith arguments for changes in existing law instead she cobbled together a few out-of- context quotes from cases that do not stand for the propositions for which she cites them and she never acknowledged the existence of the substantial bodies of law contrary to her frivolous positions ms spaid’s assertion that the abusive trust issue is not a sanctionable area again illustrates her penchant for practicing law without reading cases in our opinion in edwards we stated clearly that the abusive trust issue was a frivolous issue and observed that respondent had provided petitioner with copious citations of our prior cases holding trusts like his to be invalid abusive trusts notwithstanding the parties settled the abusive trust issue in respondent’s favor that happened only shortly before posttrial briefs were originally due ms spaid is responsible for respondent’s costs reasonably incurred as a result of having to prepare to defend against all her frivolous arguments however we will not include any of the time spent by respondent in considering ms spaid’s frivolous arguments in preparing respondent’s posttrial briefs which properly made no more than a passing reference to the lack of content of those arguments the time spent appears excessive and did not result in any legal work product that was helpful to the court in our opinion in edwards v commissioner supra we decided we would award respondent costs under sec_6673 for ms spaid’s knowing and reckless advocacy of frivolous issues in addition to her sanctionable conduct ms spaid exhibited a large measure of disorganization and negligence in performing routine litigation matters we will not award respondent’s costs for the time spent by ms zusi and ms moe that was directly attributable to responding to ms spaid’s disorganization and negligence we will reduce the fees requested by respondent to an amount that we estimate is more commensurate with the time spent by ms zusi and ms moe in responding to the frivolous arguments without regard to the disorganized and negligent fashion in which ms spaid prepared for trial including the time spent on discovery and preparation of the second stipulation of facts which was primarily designed to provide support for ms spaid’s frivolous arguments after considering respondent’s affidavit and ms spaid’s response we will order ms spaid to reimburse respondent for hours of ms zusi’s time and dollar_figure of ms moe’s time see appendix we find that the dollar_figure hourly rate requested by respondent is reasonable see 115_tc_523 holding that dollar_figure an hour was a reasonable rate for both ms zusi and ms moe accordingly the lodestar amount is dollar_figure for ms zusi’s time and dollar_figure for ms moe’s time respondent has not itemized costs for travel_expenses photocopying or supplies used in preparing the case nor for the time spent in preparing respondent’s affidavit respondent limits his request for costs to the lodestar amount we shall require ms spaid to pay dollar_figure in respondent’s excess costs reflecting the total lodestar amount conclusion in the case at hand petitioner took frivolous and groundless positions and unreasonably failed to pursue available administrative remedies we believe dollar_figure is a substantial but appropriate penalty for petitioner to pay the united_states under sec_6673 therefore the decision to be entered against petitioner in addition to determining the deficiencies and sec_6662 accuracy-related_penalties will require petitioner to pay a penalty of dollar_figure to the united_states pursuant to sec_6673 ms spaid persisted in making frivolous arguments after being repeatedly warned by respondent and the court that those arguments were frivolous we find that dollar_figure is a reasonable amount for respondent’s excess attorney’s fees in preparing for and responding to those arguments therefore we shall order ms spaid personally to pay respondent dollar_figure pursuant to sec_6673 issuance of the court’s order in this regard will be postponed pending entry of the court’s decision under rule to reflect the foregoing an appropriate order will be issued and an order and decision will be entered under rule appendix on date ms zusi spent hours reviewing an informal_discovery request from ms spaid of the items requested were already in ms spaid’s possession were related to frivolous arguments were related to the trusts and was incomprehensible we order ms spaid to reimburse respondent for hour of ms zusi’s time the amount we estimate was the result of ms spaid’s knowing and reckless advocacy of frivolous issues on date ms zusi spent hours preparing for a conference with ms spaid and petitioner ms zusi had received documents indicating ms spaid would be asserting frivolous issues relating to the abusive trusts and prepared information packets for ms spaid and petitioner ms zusi also had to respond to ms spaid’s motion for continuance ms spaid admitted she filed the motion because she had missed the discovery deadline since the motion for continuance was the result of ms spaid’s negligence we reduce the number of reimbursable hours by hour we order ms spaid to reimburse respondent for hours of ms zusi’s time on january ms zusi and ms moe met petitioner ms spaid and some of petitioner’s witnesses during the meeting the parties held a conference call with the court in which ms spaid raised the delpit and scar issues and the court warned ms spaid that these issues were frivolous ms zusi spent hours dealing with frivolous issues and ms moe spent dollar_figure hours dealing with frivolous issues we order ms spaid to reimburse respondent for hours of ms zusi’s time and dollar_figure hour of ms moe’s time on january and ms zusi spent hours preparing and mailing her response to ms spaid’s informal_discovery request since as we have stated approximately one-half the items in ms spaid’s informal_discovery request were requested because of ms spaid’s negligence we order ms spaid to reimburse respondent for hours of ms zusi’s time on date ms zusi spent hours on the delpit scar and agency issues ms zusi also shepardized a case dealing with abusive trusts that ms spaid claimed had been overruled we give ms spaid the benefit of the doubt and characterize her failure to verify the accuracy of her assertion as negligence we order ms spaid to reimburse respondent for hours of ms zusi’s time on date ms zusi and ms moe spent and hours respectively responding to and reviewing ms spaid’s supplement to her motion to continue the motion to continue was filed because ms spaid missed the discovery deadline and is thus the product of ms spaid’s negligence we do not require ms spaid to reimburse respondent for the time spent on the supplement to the motion to continue on date ms spaid faxed respondent copies of proposed exhibits ms zusi spent approximately hours reviewing documents relating to frivolous issues ms moe spent hour discussing the documents with ms zusi we order ms spaid to reimburse respondent for hours of ms zusi’s time and none of ms moe’s time because we believe any time ms moe spent on the frivolous issues was negligible on february ms zusi spent hours preparing respondent’s trial memorandum two of the six hours were related to frivolous issues ms moe spent hours reviewing the trial memorandum we order ms spaid to reimburse respondent for hours of ms zusi’s time and none of ms moe’s time because we believe any time ms moe spent on the frivolous issues was negligible on date ms zusi and ms moe prepared for and participated in a conference call with ms spaid and the court in which ms spaid raised frivolous issues ms zusi spent approximately hours and ms moe spent approximately hours dealing with the frivolous issues we order ms spaid to reimburse respondent for hours of ms zusi’s time and hour of ms moe’s time on date ms spaid faxed respondent pages of additional proposed exhibits to be incorporated into the second stipulation of facts all the documents related to frivolous issues ms zusi spent hours reviewing the documents and preparing her objections we order ms spaid to reimburse respondent for hours of ms zusi’s time on date ms zusi and ms moe participated in a conference call with the court and ms spaid regarding the second stipulation of facts ms spaid faxed the proposed second stipulation of facts to ms zusi upon ms zusi’s review she noted that none of her objections were shown on the proposed stipulation ms zusi spent hours reviewing and revising the proposed second stipulation of facts ms moe spent hour reviewing ms zusi’s revisions while the entire second stipulation of facts is frivolous we believe that the lack of objections and other organizational defects that ms zusi corrected were due to ms spaid’s negligence we therefore order ms spaid to reimburse respondent for hours of ms zusi’s time we do not order ms spaid to reimburse any of ms moe’s time because we believe any time she spent on the frivolous issues was negligible date was the first day of trial both ms zusi and ms moe represented respondent approximately of the hours of the first day of trial were spent dealing with frivolous issues we order ms spaid to reimburse respondent for hours of ms zusi’s time and hours of ms moe’s time on date ms spaid faxed ms zusi copies of various documents purporting to substantiate the validity of the trusts ms zusi spent hours on march and date reviewing documents relating to frivolous issues and preparing to rebut them we order ms spaid to reimburse respondent for hours of ms zusi’s time on date ms zusi and ms moe participated in a conference call with ms spaid and the court the court expressed its displeasure with the format of the second stipulation of facts prepared by ms spaid pursuant to the court’s request respondent’s counsel recompiled the second stipulation of facts ms zusi and ms moe spent and hours respectively recompiling the second stipulation of facts we do not believe it is unreasonable for respondent to request to be reimbursed for attorney’s fees for recompiling the second stipulation of facts which dealt entirely with frivolous issues however we believe that respondent incurred the attorney’s fees relating to the recompilation of the second stipulation of facts as a result of ms spaid’s negligent lack of organization and do not order ms spaid to pay respondent’s attorney’s fees on date ms zusi and ms moe participated in a conference call with ms spaid and the court the purpose of the conference call was to admonish ms spaid that evidence of deductions needed to be included in the record and explain to ms spaid that a gratuitous transfer of assets to a_trust does not result in a stepped-up_basis for the assets respondent requests reimbursement for hours of ms zusi’s time and hour of ms moe’s time we do not order ms spaid to reimburse respondent for any of the time ms zusi and ms moe spent preparing for and participating in the conference call because the call dealt almost entirely with issues that arose because of ms spaid’s negligence from july to ms zusi spent hours revising the second stipulation of facts and preparing the accompanying exhibits ms zusi’s affidavit states this time would not have been necessary if ms spaid had complied with the court’s directives and with the tax_court rules we believe the time ms zusi spent revising the second stipulation of facts was caused by ms spaid’s negligence not her knowing and reckless conduct accordingly we do not order ms spaid to reimburse respondent for any of the time ms zusi spent revising the second stipulation of facts on date ms zusi and ms moe spent hours each preparing for and participating in a conference call with ms spaid and the court the conference call dealt solely with frivolous issues raised by ms spaid we order ms spaid to reimburse respondent for hours of ms zusi’s time we do not order ms spaid to reimburse respondent for ms moe’s time on date ms zusi and ms moe participated in a conference call with the court and ms spaid the conference call concerned the second stipulation of facts and the accompanying exhibits respondent requests reimbursement for hours of ms zusi’s time and hours of ms moe’s time we do not order ms spaid to reimburse respondent for any of the time spent by ms zusi and ms moe preparing for and participating in the conference call because it was required by ms spaid’s negligence on date ms spaid faxed ms zusi a warning that ms spaid would move for sanctions against the irs under sec_6673 which does not provide for sanctions against the irs ms zusi spent hours researching and preparing a defense to the threatened sanctions we order ms spaid to reimburse respondent for hours of ms zusi’s time on date the trial was concluded approximately hours of the trial were devoted to frivolous issues including the sham trusts and the delpit and scar issues ms zusi and ms moe both appeared on behalf of respondent we order ms spaid to reimburse respondent for hours of ms zusi’s time and hours of ms moe’s time on august through date november and january ms zusi prepared respondent’s original posttrial brief and reply brief which were reviewed by ms moe ms zusi alleges she spent hours on frivolous issues and that ms moe spent dollar_figure hours reviewing and conferring with ms zusi on the frivolous issues we do not order ms spaid to reimburse respondent for any of the time spent by ms zusi and ms moe in preparing respondent’s posttrial and reply briefs by this time the delpit scar and agency arguments had clearly been established as frivolous petitioner had conceded the sham trust issue respondent’s briefs make only a passing reference to the frivolous arguments and in any event the time alleged to have been spent on the frivolous arguments appears to be excessive
